Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 4 May 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            Newport May 4th 1781
                        
                        I this moment have received by a way which is known to your Excellency, intelligences of the 29th ulto from
                            New york which report that the English ships will, as they say, be repaired in ten days, and that they work very hard on
                            them; that in the mean time they are very uneasy least the french fleet be ready before them; that the garrison at Lloyd’s
                            neck does not consist of more than 400. or 500. fighting men, but that there are 800. yagers and of the anspach regiment
                            cantonned in the neighbourhood of Oyster bay, where they seem to me near enough to support the garrison. I have acquainted
                            the Chevalier Destouches with these particulars, and he has decided to send as soon as it will be possible, the only
                            frigate remaining here with a 16. gun Brig, as the romulus is a careening, and to send them in the sund to try the
                            accomplishment of some coup de main and vivacity upon huntingdon-Bay, where the small fleet of the refugie’s goes to
                            harbour he told me he could only take a board 75. men of our Land troops, with which he will arm his Shalloops, if he can
                            approach near enough to burn that small fleet. The rest of his fleet will be ready by the 15th of may and much about the
                            same time that of the British likewise.
                        I join here for your Perusal the extract of Letter from the Governor of St Domingo; we must hope
                            that these succours so much announced will arrive at last. I have received your
                            Excellency’s Letter of the 26th ulto I am so much the more pleased with the uncertainty of the preparations at New york
                            for that embarkation so much talked about, as Mr Wadsworth, who has undertaken the approvisionning of our army, looks on
                            it as impossible for my corps to make a movement by Land, before the end of may or begginning of June specially at the
                            West of Connecticut river.
                        I beg of you Excellency to forward the inclosed Letter to the Chevalier De La Luzerne, as soon and safely as
                            possible it mentions the very urgent necessities of the Colony of San Domingo. I am with respect and personal attachment
                            Sir, Your Excellency’s most obedient & humble Servant
                        
                            le cte de rochambeau

                        
                     Enclosure
                                                
                            
                                Extract of a Letter from Mr Reynaud commander in chief at San Domingo, to the Count de rochambeau.
                                at the Cape, 10th april 1781
                            
                            "The Last news from the Marquis de Bouillé are of the 22d ulto he was every minute expecting a squadron
                                of 20. or 24 ships of the Line, which the minister had announced to him, with a great many troops and a rich convoy,
                                and in the meant time, Martinico was Blocked up by 16. or 17. men of war and Admiral rodney was yet at Statia with
                                General Vaugham and 5. ships of the Line."
                        
                        
                    